               Case 16-20516-AJC         Doc 378     Filed 02/12/20     Page 1 of 33




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


IN RE:                                                                Case No. 16-20516-AJC
                                                                      Chapter 7
PROVIDENCE FINANCIAL INVESTMENTS INC.                                 (Jointly Administered)
and PROVIDENCE FIXED INCOME FUND, LLC                                 Case No. 16-20517-AJC

         Debtors.
                                                       /


      TRUSTEE'S MOTION TO COMPROMISE CONTROVERSY WITH
ADVERSARY DEFENDANTS SANJIV MATTA AND VISIONARY CONCEPTS, L.L.C.


                              NOTICE OF OPPORTUNITY TO
                           OBJECT AND REQUEST FOR HEARING

        Any interested party who fails to file and serve a written response to this motion within
 twenty-one (21) days after the date of service stated in this motion shall, pursuant to Local Rule
 9013-1(D), be deemed to have consented to the entry of an order granting the relief requested in
 the motion.

        If you object to the relief requested in this paper, you must file a response with the Clerk
 of the Court at United States Courthouse, 301 North Miami Avenue, Miami, FL 33128, and
 serve a copy on the movant's attorney, Luis R. Casas, 98 SE 7th Street, Suite 1100, Miami,
 Florida 33131 and any other appropriate persons within the time allowed. If you file and serve
 a response within the time permitted, the Court will either schedule and notify you of a hearing
 or consider the response and grant or deny the relief requested without a hearing.

         If you do not file a response within the time permitted, the Court will consider that you
 do not oppose the relief requested in the paper, will proceed to consider the paper without further
 notice or hearing, and may grant the relief requested.


         Plaintiff Maria Yip, the Chapter 7 Trustee for the bankruptcy estate of Providence Financial

Investments, Inc. ("Providence Financial") and Providence Fixed Income Fund, LLC ("Providence

Fund") (collectively, the "Providence Debtors"), as the Trustee and the Plaintiff in Adv. Pro. No.

18-01312-AJC filed against Defendant Sanjiv Matta ("Matta") and the Plaintiff in Adv. Pro. No.




50796519;1
              Case 16-20516-AJC        Doc 378      Filed 02/12/20    Page 2 of 33




18-01297-AJC filed against Defendant Visionary Concepts, L.L.C. ("Visionary," together with

Matta, the "Defendants"), by and through undersigned counsel, pursuant to Federal Rule of

Bankruptcy Procedure 9019 and Local Rule 9019-1, files this motion (the "Motion") seeking entry

of an order approving the Trustee's proposed compromises with the Defendants. In support of this

Motion, the Trustee respectfully represents as follows:

                                    Jurisdiction and Venue

         1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

         2.    Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.    The statutory predicates for the relief sought herein are Sections 105(a), 363(b),

and 506 of the Bankruptcy Code, Rule 9019 of the Federal Rules of Bankruptcy Procedure (the

"Bankruptcy Rules") and Local Rule 9019-1.

                             Procedural and Factual Background

         4.    Providence Financial filed a voluntary petition for relief under Chapter 7 of Title

11 of the United States Code (the "Bankruptcy Code") on July 28, 2016.

         5.    On the same date, Providence Fund filed a voluntary petition for relief under

Chapter 7 of Title 11 of the Bankruptcy Code.

         6.    The Trustee believes that the Providence Debtors were used as part of a global

Ponzi scheme that raised over $64 million in the United States and defrauded investors. Antonio

Buzaneli, Jose Ordoñez, Julio Rivera, and others utilized the Providence Debtors, along with

entities located in the United States and abroad, to perpetrate a fraudulent scheme. The scheme

involved the sale of unregistered securities by way of promissory notes to investors while

promising annual returns typically between 12-13.5%.



                                                2
50796519;1
               Case 16-20516-AJC        Doc 378      Filed 02/12/20    Page 3 of 33




         7.     The Providence Debtors offered and sold promissory notes to investors throughout

the United States.

         8.     In order to market and sell the promissory note investments, Providence recruited

what Providence referred to as its "originators." The originators were promised commissions,

which were denominated "referral fees," for successfully introducing potential investors who

ended up issuing funds to the Debtors to purchase these promissory notes.

         9.     On July 27, 2018, the Trustee filed an Adversary Complaint [ECF No. 1 in Adv.

Pro. No. 18-01312-AJC] against Matta asserting claims for alleged breach of fiduciary duties to

the Debtors and alleged aiding and abetting the breach of the fiduciary duties of officers and

directors of the Debtors. Matta has denied such allegations.

         10.    Based on the Trustee's review of the Debtors' records, it appeared that Visionary,

which is an entity related to Matta, received funds which were characterized as referral fees.

         11.    On July 27, 2018, the Trustee filed an Adversary Complaint [ECF No. 1 in Adv.

Pro. No. 18-01297-AJC] against Visionary, asserting claims to avoid and recover referral fees and

for other relief, seeking entry of a judgment totaling at least $410,930.88 against Visionary.

         12.    On November 5, 2019, in an effort to resolve all controversies between the parties,

the Trustee, Matta, a representative of Visionary and their respective counsel attended a judicial

settlement conference before Judge Paul G. Hyman, which resulted in the settlement of both

actions against the Defendants. The settlement agreement between the Trustee and Matta is

attached hereto as Exhibit A (the "Matta Settlement Agreement"). The settlement agreement

between the Trustee and Visionary is attached hereto as Exhibit B (the "Visionary Settlement

Agreement").




                                                 3
50796519;1
               Case 16-20516-AJC        Doc 378      Filed 02/12/20    Page 4 of 33




         13.    These settlements, which are separate and independent of each other, are the result

of good faith negotiations between the parties, which lasted approximately a full day, and the

considerable efforts undertaken by Judge Hyman.

         14.    In evaluating the compromises, the Trustee took into consideration the Defendants'

defenses to the actions and, in particular, Matta's financial condition. At and after the judicial

settlement conference, Matta provided financial documents, evidencing Matta's representations as

to his inability to pay an amount greater than the sum that the Trustee settled for in the Matta

Settlement Agreement.

The Proposed Matta Settlement Agreement

         15.    Subject to court approval, the Trustee and Matta entered into the Matta Settlement

Agreement in which Matta, without admitting any of the allegations asserted in the adversary

proceeding, agrees to pay the estate the total sum of $18,000.00 to the Trustee (the "Settlement

Payment"). Should Matta fail to make the payment as scheduled in the Matta Settlement

Agreement, the Trustee shall be entitled to seek the immediate entry of a final judgment for

monetary damages against Matta in the amount of $398,000.00, less any payments made by Matta

to the Trustee under the Matta Settlement Agreement. According to the Settlement Agreement,

the parties stipulate that the settlement shall not be deemed an admission that Matta engaged in

any wrongdoing.

         16.    As a condition precedent to entering into the Matta Settlement Agreement, the

Trustee required Matta to provide the Trustee with a written and sworn financial statement, under

penalty of perjury, in which Matta would completely and accurately disclose all of Matta's assets

and sources of income. As provided in the Settlement Agreement, should the Trustee ever discover




                                                 4
50796519;1
               Case 16-20516-AJC         Doc 378      Filed 02/12/20     Page 5 of 33




that Matta provided inaccurate or incomplete information in the financial statement, the Trustee is

entitled to void the Agreement.

The Proposed Visionary Settlement Agreement

         17.    Subject to court approval, the Trustee and Visionary entered into the Visionary

Settlement Agreement in which Visionary agrees to the entry of a consent final judgment totaling

$410,930.88, the full amount sought by the Trustee in the Visionary Adversary Proceeding.

                                          Relief Requested

         18.    The Trustee seeks entry of an order pursuant to Federal Rule of Bankruptcy

Procedure 9019 approving the Matta Settlement Agreement and the Visionary Settlement

Agreement. A copy of a proposed order approving the Trustee's compromises with the Defendants

is attached hereto as Exhibit C.

                               Legal Basis and Authority for Relief

         19.    Fed. R. Bankr. P. 9019(a) provides, in relevant part, that: "[o]n motion by the trustee

and after notice and a hearing, the court may approve a compromise or settlement." Settlements

and compromises are a normal part of the bankruptcy process. Protective Comm. for Indep.

Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424, 88 S. Ct. 1157 (1969)

(quoting Case v. Los Angeles Lumber Prods. Co., 308 U.S. 106 (1939)).

         20.    To approve a compromise and settlement under Fed. R. Bankr. P. 9019(a), a

bankruptcy court should find that the compromise and settlement is fair and equitable, reasonable

and in the best interests of the debtor's estate. See, e.g., TMT Trailer Ferry, 390 U.S. at 424; Air

Line Pilots Ass., Int'l v. America National Bank and Trustee Co. of Chicago (In re Ionosphere

Clubs, Inc.), 156 B.R. 413, 426 (S.D.N.Y. 1993), aff'd, 17 F. 3d 600 (2d Cir. 1994).




                                                  5
50796519;1
                Case 16-20516-AJC         Doc 378       Filed 02/12/20     Page 6 of 33




          21.    Approval of a settlement in a bankruptcy proceeding is within the sound discretion

of the Court, and will not be disturbed or modified on appeal unless approval or disapproval is an

abuse of discretion. In re Arrow Air, Inc., 85 B.R. 886, 891 (Bankr. S.D. Fla. 1988). The test is

whether the proposed settlement "falls below the lowest point in the range of reasonableness." Id.

at 891.

          22.    The Court must consider the following factors in determining whether to approve

the settlement agreement: (i) the probability of success in the litigation; (ii) the difficulties, if any,

to be encountered in the matter of collection; (iii) the complexity of the litigation involved and the

expense, inconvenience and delay necessarily attending it; and (iv) the paramount interest of the

creditors and proper deference to their reasonable views in the premises. In re Justice Oaks, II,

Ltd., 898 F.2d 1544, 1549 (11th Cir.), cert. denied, 498 U.S. 959 (1990) (establishing the legal

standard for approval of settlements).

          23.    Here, all of the relevant Justice Oaks factors weigh heavily in favor of the Court's

approval of the compromise between the Trustee and the Defendants.

          24.    In regards to the Matta Settlement Agreement, Matta's payment of $18,000 to the

estates represents what the Trustee believes is the best possible outcome in this case. The Trustee's

decision to settle for $18,000 is based on her review of Matta's sworn financial statement and other

financial documents provided by Matta that evidence the difficulties the Trustee would experience

in collecting on a judgment, assuming the Trustee succeeds in the underlying litigation.

Prosecuting this adversary proceeding would also have been expensive given the complexity of

the issues presented.

          25.    In regards to the Visionary Settlement Agreement, the Trustee is obtaining a

judgment for the full amount of damages that the Trustee sought in the complaint. To be clear,



                                                    6
50796519;1
               Case 16-20516-AJC        Doc 378      Filed 02/12/20        Page 7 of 33




Visionary has not agreed to the immediate payment of $410,930.88. Rather, the result is the entry

of a judgment for $410,930.88, which would be the result should the Trustee actually take the

adversary proceeding to trial and prevail.

         26.    The Matta Settlement Agreement and Visionary Settlement Agreement therefore

meet the Justice Oaks factors, as they benefit creditors and the estate.

         WHEREFORE, for all of the foregoing reasons, the Trustee respectfully requests entry of

an order approving the Matta Settlement Agreement and the Visionary Settlement Agreement.

Dated: February 12, 2020                      Respectfully submitted,

                                              AKERMAN LLP
                                              Three Brickell City Centre
                                              98 Southeast Seventh Street, 11th Floor
                                              Miami, Florida 33131
                                              Phone: (305) 374-5600
                                              Fax: (305) 374-5095

                                              By: /s/ Luis R. Casas
                                                  Eyal Berger, Esq.
                                                  Florida Bar Number: 0011069
                                                  Email: eyal.berger@akerman.com
                                                  Luis R. Casas, Esq.
                                                  Florida Bar Number: 0094222
                                                  Email: luis.casasmeyer@akerman.com

                                                     Counsel for Trustee


                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true copy of the foregoing was furnished on February 12,

2020 to all parties receiving electronic notice via CM/ECF.

                                                      By: /s/ Luis R. Casas
                                                          Luis R. Casas, Esq.




                                                 7
50796519;1
Case 16-20516-AJC   Doc 378   Filed 02/12/20   Page 8 of 33




               EXHIBIT "A"
             Case 16-20516-AJC         Doc 378        Filed 02/12/20   Page 9 of 33




                      SETTLEMENT AGREEMENT AND RELEASE

        This SETTLEMENT AGREEMENT AND RELEASE (“Agreement”) is made and entered on the
last date set forth on the signature pages below, by and between Maria Yip, in her capacity as
Chapter 7 Trustee for the bankruptcy estates of Providence Financial Investments, Inc. and
Providence Fixed Income Fund, LLC (the “Trustee”) and Sanjiv Matta (“Matta”). Collectively,
the Trustee and Matta shall be referred to as the “Parties.”

                                          RECITALS:

        A.    On July 28, 2016, Providence Financial Investments, Inc. and Providence Fixed
Income Fund, LLC (collectively, the “Debtors”) filed voluntary petitions for relief under Chapter
7, Title 11 of the United States Code, jointly administered under the case captioned In re
Providence Financial Investments, Inc., Case No. 16-20516-AJC, pending in the United States
Bankruptcy Court for the Southern District of Florida.

        B.     Shortly thereafter, the Trustee was appointed as the duly acting Chapter 7 Trustee
for the Debtors’ estates.

        C.     On July 27, 2018, the Trustee commenced an adversary proceeding (the
“Adversary Proceeding”) against Matta in the United States Bankruptcy Court for the Southern
District of Florida (the “Court”) in an action styled Maria Yip, as Trustee of Providence
Financial Investments, Inc. and Providence Fixed Income Fund, LLC v. Sanjiv Matta, Adv. Pro.
No. 18-1312-AJC.

       D.      In response to the Trustee’s Adversary Proceeding, Matta has denied all claims
and causes of action asserted against him.

        E.      In order to avoid the costs and uncertainties of litigation in the Adversary
Proceeding, the Parties have participated in good-faith settlement negotiations, and have reached
a settlement, the terms of which they now have set forth in this Agreement.

        NOW, THEREFORE, in consideration of the promises and the mutual covenants of the
Parties stated in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the Parties hereby agree as follows:

        1.      Recitations. The above recitations are true and correct, are incorporated herein
by this reference, and constitute a part of this Agreement.

       2.       Non-Admission of Liability. Nothing in this Agreement shall constitute or be
 construed as an admission of liability on behalf of the Parties, their agents, affiliates, assigns,
 parents, successors, subsidiaries, and/or successors, or an admission as to the validity of any
 allegations by either Party. Nothing contained in this Agreement shall be deemed an admission
 by Matta that he engaged in any wrongdoing involving the Debtors. Nothing contained in this
 Agreement shall be deemed an admission by Matta that he engaged in any wrongdoing


                                        Page 1 of 7
51887167;1
               Case 16-20516-AJC       Doc 378         Filed 02/12/20   Page 10 of 33



 involving the Debtors or any other person or entity. Nothing contained within this Agreement
 shall be deemed a statement against interest by Matta.

        3.      Attorney Representation. Each Party warrants and represents that he or she is
entering into this Agreement voluntarily, and without any duress or undue influence. Each Party
further represents that he or she had the opportunity to consult with legal counsel of his or her
own choosing.

         4.      Sworn Financial Statement. As a material term to induce the Trustee to enter
 into this Agreement, Matta has agreed to provide to the Trustee (prior to the Trustee’s execution
 of this Agreement) a written and sworn financial statement, under penalty of perjury, which
 completely and accurately discloses all of Matta’s assets and sources of income (as of
 November 5, 2019; as well as any additional updated information through the date of Matta’s
 signing of the financial statement). By way of example, the financial statement shall include,
 but is not limited to, the categories of information that would be included in a completed
 Bankruptcy Form 106S and accompanying schedules (including Schedules 106A/B through
 106J). In the event that the Trustee believes the information provided by Matta in the financial
 statement is materially inaccurate or incomplete to the extent of more than 10% of Matta’s
 assets or income (a) as of the date of execution of this Agreement and/or (b) as of the time of
 the judicial settlement conference (which was held on November 5, 2019), the Trustee shall
 have the right to seek to void the Agreement after providing Matta with notice of any materially
 inaccurate information or incomplete information and providing Matta five (5) business days to
 respond to refute the Trustee’s assertion. In the event the Trustee is not satisfied with Matta’s
 response, the Trustee may obtain the entry of a judgment in the amount provided under Section
 5.4 below and/or to seek any other appropriate relief from the Court after providing Matta with
 notice and a hearing with respect to such action.

         5.     Terms. As full and final settlement of the dispute, the Parties agree as follows:

         5.1    Matta shall make a lump sum settlement payment totaling $18,000.00 to the
                Trustee (the “Settlement Payment”). The Settlement Payment shall be due once
                15 days have passed after a Final Settlement Order is entered by the Court
                (defined in Section 6 below) that has not been appealed or has not been stayed by
                order of a court. The Settlement Payment shall be in the form of a cashier’s check
                or money order made payable to Maria Yip, Chapter 7 Trustee for the estates of
                Providence Financial Investments, Inc. and Providence Fixed Income Fund, LLC
                and shall be mailed to the Trustee at the following address: 2 S. Biscayne Blvd.,
                Suite 2690, Miami, FL 33131.

         5.2    Pursuant to the Court’s procedures, after the Parties’ execution of this Agreement,
                the Trustee shall submit to the Court an order to dismiss the Adversary
                Proceeding, which shall provide that the pretrial conference will be cancelled, that
                the Court shall retain jurisdiction to vacate the order should the Court not approve
                the Agreement, and that the Court shall retain jurisdiction, if approved, to enforce
                the terms of this Agreement.



                                         Page 2 of 7
51887167;1
               Case 16-20516-AJC        Doc 378        Filed 02/12/20   Page 11 of 33



         5.3    The Parties agree that the Court shall retain jurisdiction to enforce this
                Agreement.

         5.4     In the event that Matta fails to make the payment set forth in Section 5.1 above
                 on a timely basis, subject to any applicable cure periods (as set forth herein), the
                 Parties stipulate that the Trustee shall be entitled to seek the immediate entry of a
                 final judgment for monetary damages against Matta in the amount of
                 $398,000.00, less any payments made by Matta to the Trustee under this
                 Agreement.

        6.      Conditions Precedent. This Agreement is subject to and conditioned upon the
 entry of a final, non-appealable order by the Court approving the Agreement (the “Final
 Settlement Order”) pursuant to Bankruptcy Rule 9019. In the event that the Court does not
 approve the Agreement, nothing herein shall be deemed a representation or admission by any
 Party as to any issue, and the Parties shall be returned to the status quo prior to the entry into
 this Agreement.

         7.     Trustee Release/Waiver. The Trustee, for good and valuable consideration
 received from Matta, receipt of which is hereby acknowledged, releases Matta as follows: The
 Trustee (solely in her capacity as the Chapter 7 Trustee for the bankruptcy estate of Providence
 Financial Investments, Inc. and Providence Fixed Income Fund, LLC) hereby releases and
 forever discharges Matta of and from all manner of claims, actions, causes of action, suits,
 controversies, agreements, promises, damages, judgments, and any claims and demands of any
 kind whatsoever, in law or in equity, known or unknown at this time, that the Trustee, on behalf
 of the bankruptcy estate of Providence Financial Investments, Inc. and Providence Fixed
 Income Fund, LLC, now has, may have, or ever had against Matta for, upon, or by reason of
 any matter, cause, or thing whatsoever from the beginning of time through the date of the Final
 Settlement Order becoming final, including, but not limited to, any claims that were brought, or
 which could have been brought, in the Adversary Proceeding or in the main bankruptcy case of
 the Debtors or any matters that were otherwise related in any way to the issues in the Adversary
 Proceeding. This release does not release Matta’s obligations under this Agreement, and, in the
 event that the Trustee determines that the information provided by Matta in the financial
 statement contemplated in this Agreement is materially inaccurate, then this release shall be
 void and of no effect. Subject to the foregoing, this release shall be effective upon both the
 entry of a Final Settlement Order approving this Agreement and the Trustee’s receipt of the full
 amount of the Settlement Payment contemplated in Section 5.1 above.

        8.      Matta Release/Waiver. Matta, for good and valuable consideration received
 from the Trustee, receipt of which is hereby acknowledged, releases the Trustee as follows:
 Matta hereby releases and forever discharges the Trustee, the bankruptcy estates of Providence
 Financial Investments, Inc. and Providence Fixed Income Fund, LLC, and the Trustee’s agents,
 employees, and attorneys, of and from all manner of claims, actions, causes of action, suits,
 controversies, agreements, promises, damages, judgments, and any claims and demands of any
 kind whatsoever, in law or in equity, known or unknown at this time, that Matta now has, may
 have, or ever had against the Trustee, the bankruptcy estates of Providence Financial
 Investments, Inc. and Providence Fixed Income Fund, LLC, and the Trustee’s agents,

                                         Page 3 of 7
51887167;1
             Case 16-20516-AJC        Doc 378        Filed 02/12/20   Page 12 of 33



 employees, and attorneys, for, upon, or by reason of any matter, cause, or thing whatsoever
 from the beginning of time through the date of the Final Settlement Order becoming final,
 including, but not limited to, any claims that were brought, or which could have been brought,
 in the Adversary Proceeding or the main bankruptcy case of the Debtors or any matters that
 were otherwise related in any way to the issues in the Adversary Proceeding. This release does
 not release the Trustee’s obligations under this Agreement. This release shall be effective upon
 the entry of a Final Settlement Order approving this Agreement.

         9.      Opportunity To Cure. In the event that Matta fails to make the timely payment
 of the amount set forth in Section 5.1 above, the Trustee shall provide Matta with a notice of
 default demanding payment. Such notice of default may be sent, by e-mail, to Matta c/o Susan
 Lasky, Esq. (Sue@suelasky.com) and to Matta (ssmatta@gmail.com), or to such other recipient
 as may be designated by Matta for the receipt of such notices. Upon the Trustee’s sending of a
 default notice, Matta shall have 20 calendar days to cure the default.

         10.    Proofs of Claim. Matta agrees that any proofs of claim in the bankruptcy case
 filed by Matta (whether individually or through a corporate entity) shall be disallowed.

         11.     Entire Agreement. This Agreement constitutes the sole and entire agreement
 between the Parties as to the Adversary Proceeding and supersedes all prior and
 contemporaneous statements, promises, understandings or agreements, whether written or oral.
 Each Party acknowledges: that no promise or inducement has been offered except as set forth
 herein; that this Agreement has been executed after each of the Parties has made an independent
 investigation of the facts and has had the opportunity to rely upon the legal knowledge and
 advice of attorneys in executing this Agreement; and that this Agreement is in full accord and
 satisfaction of the Adversary Proceeding.

        12.    Amendments. This Agreement may be amended, modified or altered at any time
upon the approval of the Parties and the Court; however, any such amendment must be in writing
and signed by all Parties and approved by the Court in order for such amendment to be of any
force and effect.

        13.    Partial Invalidity. If any provision of this Agreement is declared by any court of
competent jurisdiction or any administrative judge to be void or otherwise invalid, all of the
other terms, conditions and provisions of this Agreement shall remain in full force and effect to
the same extent as if that part declared void or invalid had never been incorporated in the
Agreement and in such form, the remainder of the Agreement shall continue to be binding upon
the Parties.

        14.    Survival. All representations and warranties contained herein shall survive the
execution and delivery of this Agreement, and the execution and delivery of any other document
or instrument referred to herein.

       15.      Applicable Law. This Agreement shall be subject to and governed by the laws
 of the State of Florida, without giving any effect to the conflicts or choice of laws principles
 which otherwise might be applicable.


                                       Page 4 of 7
51887167;1
             Case 16-20516-AJC         Doc 378        Filed 02/12/20   Page 13 of 33



       16.     Counterparts. This Agreement may be signed and executed in one or more
 counterparts, each of which shall be deemed an original and all of which together shall
 constitute one Agreement. Delivery of an executed counterpart of a signature page of this
 Agreement by facsimile or email shall be effective as delivery of an originally executed
 counterpart of this Agreement.

      17.     No Adverse Construction. The Parties acknowledge that this Agreement has
been prepared by each of them. In the event any part of this Agreement is found to be
ambiguous, such ambiguity shall not be construed against any Party.

        18.     Authority. The signatories to this Agreement represent and warrant that they
have authority to enter into this Agreement on behalf of the Parties and to bind the Parties hereto,
subject to the court approval contemplated herein.

        IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth below.

                                    [Rest of Page Left Blank]




                                        Page 5 of 7
51887167;1
               Case 16-20516-AJC        Doc 378       Filed 02/12/20      Page 14 of 33




 ACCEPTED AND AGREED:


                                                                 Dated:                  /2, 20 2-0




STATE OF           rteb (2_, p

                                         SS.

COUNTY OF A4                     -)
             Subscribed and sworn to before me on this        day of                      , 20   by Sanjiv

Matta, proved to me on the basis of satisfactory evidence to be the person who appeared before

me.

                                                               RICHARD DIAZ
                                                  s      LI: MY COMMISSION GG035127
                                                              EXPIRES October 02, 2020




Signat ire of Notary Public




                                          Page 6 of 7
51887167;1
                Case 16-20516-AJC            Doc 378        Filed 02/12/20     Page 15 of 33




ACCEPTED AND AGREED:




       h,a                              4A-4.r
                                                                     Dated: Er-61a01-7      , 202-°
MA1%1A YIP, THE -IAPTER 7 TR STEE FOR THE
BANKRUPTCY ESTATE OF PROVIDENCE FINANCIAL
INVESTMENTS, INC, AND PROVIDENCE FIXED
INCOME FUND, LLC


STATE OF              riA3(2-4      )

                                                 SS.

COUNTY OF glitia-ii4

             Subscribed and sworn to before me on this 6 -14             day of                , 20 21 by

         4--iz t 4-      yie     , proved to me on the basis of satisfactory evidence to be the person

who appeared before me,

                                                                    RICHARD DIAZ
                                                                MY COMMISSION # GG035127
                                                                 EXPIRES October 02, 2020


Signature of Notary Public




                                                  Page 7 of 7
51887167.1
Case 16-20516-AJC   Doc 378   Filed 02/12/20   Page 16 of 33




                EXHIBIT "B"
Case 16-20516-AJC   Doc 378   Filed 02/12/20   Page 17 of 33
Case 16-20516-AJC   Doc 378   Filed 02/12/20   Page 18 of 33
Case 16-20516-AJC   Doc 378   Filed 02/12/20   Page 19 of 33
Case 16-20516-AJC   Doc 378   Filed 02/12/20   Page 20 of 33
              Case 16-20516-AJC       Doc 378     Filed 02/12/20               Page 21 of 33




 ACCEPTED AN-D-_. GREED:

                    ---
            )                                                        Dated:                , 2 2_0
 VISION:A.12.Y CONCEPTS, LL.C., a
 Florida limited-liability company

 By:

 I ts:




 STATE OF 1-

                                         SS.

COUNTY OF C--
          . )(            \



             Subscribed and sworn to before me on this 2 -11:±) day of 1\CLOuLaA-t4
                                                                       ___.         , 20 2Q by

                              , proved to me on the basis of satisfactory evidence to be the person

who appeared before me.

                                                            MICHELLE CONLON
                                                       Notary Public - State of Fiorida
                                                         Commission # GO 227774
L                                                      My Comm. Expires Oct 7, 2022


Signature of Notary Public




                                                  5
50714024;1
Case 16-20516-AJC   Doc 378   Filed 02/12/20   Page 22 of 33
Case 16-20516-AJC   Doc 378   Filed 02/12/20   Page 23 of 33
Case 16-20516-AJC   Doc 378   Filed 02/12/20   Page 24 of 33
Case 16-20516-AJC   Doc 378   Filed 02/12/20   Page 25 of 33
Case 16-20516-AJC   Doc 378   Filed 02/12/20   Page 26 of 33
Case 16-20516-AJC   Doc 378   Filed 02/12/20   Page 27 of 33
Case 16-20516-AJC   Doc 378   Filed 02/12/20   Page 28 of 33
Case 16-20516-AJC   Doc 378   Filed 02/12/20   Page 29 of 33
Case 16-20516-AJC   Doc 378   Filed 02/12/20   Page 30 of 33
Case 16-20516-AJC   Doc 378   Filed 02/12/20   Page 31 of 33




               EXHIBIT "C"
              Case 16-20516-AJC       Doc 378      Filed 02/12/20     Page 32 of 33




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

IN RE:                                                              Case No. 16-20516-AJC
                                                                    Chapter 7
PROVIDENCE FINANCIAL INVESTMENTS INC.                               (Jointly Administered)
and PROVIDENCE FIXED INCOME FUND, LLC                               Case No. 16-20517-AJC

         Debtors.
                                                     /


                  ORDER GRANTING TRUSTEE’S
           MOTION TO COMPROMISE CONTROVERSY WITH
ADVERSARY DEFENDANTS SANJIV MATTA AND VISIONARY CONCEPTS, L.L.C.

         THIS MATTER came before the Court upon the Trustee's Motion to Compromise

Controversy With Adversary Defendants Sanjiv Matta and Visionary Concepts L.L.C. [ECF No.

] (the "Motion"). The Court, having reviewed the Motion and the record in this case, having been

duly advised in the premises, having noted that the Motion was properly served, having noted that

no objections were asserted against the relief requested in the Motion, and having found that based

on the record before the Court that the settlements satisfy the factors enumerated in In re Justice




50800493;1
              Case 16-20516-AJC         Doc 378     Filed 02/12/20      Page 33 of 33




Oaks, II, Ltd., 898 F.2d 1544, 1549 (11th Cir.), cert. denied, 498 U.S. 959 (1990), and that therefore

the Trustee’s business judgment is prudent in entering into the Settlement Agreement between the

Trustee and Adversary Defendant Sanjiv Matta attached to the Motion as Exhibit "A" (the "Matta

Settlement Agreement") and the Settlement Agreement between the Trustee and Adversary

Defendant Visionary Concepts L.L.C. attached to the Motion as Exhibit "B" (the "Visionary

Settlement Agreement"). The Court hereby finds that good cause exists to grant the relief

requested in the Motion, and

         ORDERS AND ADJUDGES as follows:

         1.     The Motion is GRANTED. The Matta Settlement Agreement and Visionary

Settlement Agreement are hereby APPROVED and incorporated herein in their entirety.

         2.     The Trustee is authorized to take any and all actions necessary to consummate the

Matta Settlement Agreement and Visionary Settlement Agreement.

         3.     The Court retains jurisdiction to enforce the provisions of this Order.

                                                 ###
Submitted by:

Luis R. Casas
Counsel for Trustee
AKERMAN LLP
Three Brickell City Centre
98 Southeast Seventh Street, 11th Floor
Miami, Florida 33131
Phone: (305) 374-5600
Fax: (305) 374-5095
E-mail: luis.casasmeyer@akerman.com

(Attorney Casas is directed to mail a conformed copy of this order immediately upon receipt to
all parties of interest.)




                                                -2-
50800493;1
